Citation Nr: 0012394	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1956.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1998 from 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefit 
sought on appeal was denied.

A hearing was held before the undersigned Member of the 
Board, sitting in Washington, D.C., via videoconferencing 
techniques with the Jackson, Mississippi, RO in November 
1999.  We note is this regard that the veteran submitted 
several VA Form 9s with differing hearing requests, but that 
he most recently requested a hearing with the Member of the 
Board via videoconferencing techniques in a July 1999 
statement, and that he expressly accepted this form of a 
hearing during his testimony in November 1999.  

Further, as a preliminary matter, we note that at the 
veteran's local hearing before the RO in May 1999, he 
referenced times that he may have been physically evaluated 
for potential job openings, and that the hearing officer 
suggested that he should obtain these records.  However, he 
stated that this was not possible due to the closing of these 
facilities and the unavailability of these records.  
Costantino v. West, 12 Vet. App. 517 (1999) (VA hearing 
officer has a regulatory duty under 38 C.F.R. § 3.103(c)(2) 
to suggest the submission of evidence which the claimant may 
have overlooked and which may be to his advantage).


FINDINGS OF FACT

1.  The veteran carries a diagnosis of severe rheumatoid 
arthritis.  

2.  The veteran's service medical records note that he 
manifested arthralgia, which he testified continued to the 
present. 

3.  A letter from the veteran's private physician, dated May 
1999, states that the veteran's arthritis has persisted at 
least back from his military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for rheumatoid 
arthritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

We note that the veteran presently carries a diagnosis of 
rheumatoid arthritis, and that he has testified that he first 
manifested the symptomatology during his active service, and 
that he continued to manifest that symptomatology to the 
present.  He specifically alleged that his symptoms have 
intensified.  He has also submitted a letter from one of his 
private physicians, which states that the veteran had this 
arthritis disorder "at least back from military service.  
This is documented in the military service record."  

We also note that when determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Thus, the credibility or probative value of the 
above letter is not at issue here.  



ORDER

The claim of entitlement to service connection for rheumatoid 
arthritis is well grounded.  To this extent only, the appeal 
is granted.



REMAND

Because the claim of entitlement to service connection for 
rheumatoid arthritis is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this regard, we must point out that the veteran was 
apparently awarded disability from the Social Security 
Administration (SSA).  Although the award letter, dated 
February 1993, reflecting an effective date of November 1990, 
is of record, it does not appear that the SSA medical 
evidence supporting this determination has been associated 
with the veteran's claims folder.  It does appear, however, 
that the veteran alleged disability due to his rheumatoid 
arthritis disorder.  Thus, these records are relevant, and 
should be obtained prior to further appellate consideration.  
The duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such 
duty extends to obtaining records from other Government 
agencies such as the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the medical 
records that supported or formed a basis 
for the 1993 SSA decision.  

2.  Following completion of the above, 
the RO should then review the veteran's 
claim, and determine whether it can now 
be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 


